Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 01/20/21.  Claims 1-22 are pending.
The following is an examiner’s statement of reasons for allowance: 
The instant claims are allowed for the reasons set forth in the remarks filed 01/20/21.  Specifically, neither Oh et al or Wang et al, either alone or in any fair combination, suggest the instantly recited semiconductor material and first elastomer subjected to a dynamic intermolecular bonding by a hydrogen bond (defined at para 0064 of the specification).  As discussed in the Reply, Oh does not disclose or suggest an elastomer segment bonded to a semiconductor, while Wang utilizes a elastomer which is covalently bonded to DPP as a crosslinking agent.  Accordingly, there is not suggestion or motivation to produce the claimed “semiconductor material and first elastomer subjected to a dynamic intermolecular bonding by a hydrogen bond”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 


/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
April 20, 2021